DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-19 of the amended claim set received 2/04/2021 are pending.
Allowable Subject Matter
Claim 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or form a reasonable combination which teaches the following in combination with the other independent claim limitations:
Regarding Claim 1, “controlling rotation of a low pressure compressor using a first electrical machine to increase angular velocity of the low pressure compressor; and controlling rotation of a high pressure compressor using a second electrical machine to restrict angular velocity of the high pressure compressor while the angular velocity of the low pressure compressor is increased.”  
Regarding Claim 11, “a computer programmed to: control rotation of a low pressure compressor using a first electrical machine to increase angular velocity of the low pressure compressor; and control rotation of a high pressure compressor using a second electrical machine to restrict angular velocity of the high pressure compressor while the angular velocity of the low pressure compressor is increased.”
Claims 2-10 and 12-19 are allowable at least by basis on one of the claims discussed above.
The prior art appears to be aware of the slowing of the high pressure spool to prevent over speed via the accessories. See Dooley US 2007/0245709 at para. [0016]. But does not teach the slowing of the HP spool while increasing the speed of the LP spool with first and second electrical machines.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741